DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
Applicant argues that the combination of Zhang in further view of Jolly in further view of Steinbach does not teach “identifying one or more main axes associated with the elbow based on the one or more initial landmarks” wherein the initial landmark “includes at least one ligament.” However, as detailed in infra rejection, the combination of Zhang in further view of Jolly in further view of Steinbach teaches the alleged claim features. 
The disclosure of paragraphs [0027]-[0029] of the applicant’s specification cited by the applicant details that the initial landmarks generally identify the principal location of the elbow and that the principal location is taken into account in locating main axes along the humerus, ulna, radius, or condyles (i.e., the identification of the main axes is “based on” the initial landmark(s) and any other additional information). As stated in the advisory action of 9/9/2022:
As stated in the rejection of claim 1 in the most recent office action, Zhang is relied upon to teach using one or more initial landmarks to determine one or more main axes. Jolly teaches that one or more initial landmarks in the context of a joint includes the ligaments. Steinbach teaches that one or more initial landmarks in the context of the elbow joint includes the medial collateral, lateral collateral, and annular ligaments. The combination of these three references demonstrate that a person having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use relevant landmarks in the context of the anatomical object being imaged to define the axis of the anatomical object. Here, Jolly and Steinbach in combination teach that when applying Zhang’s known technique for automatically determining initial landmarks in a localizer and defining main axes based on these initial landmarks to automatically reorient the localizer and provide reference points for subsequent MR scans to the elbow joint the medial and lateral collateral ligament and the annular ligament are relevant initial landmarks. See the rejections of claims 3-5 of the most recent final action for details.
Similar to applicant’s disclosure Zhang discloses that a variety of relevant, initial landmarks are identified in the 3D localizer image to identify the principal location of the anatomical object (here the head) within the 3D localizer image to subsequently identify a main axis (mid-sagittal plane) (e.g., [0036] and [0040]-[0050]). Jolly further teaches that, in the context of a joint (here the knee joint), ligaments are relevant anatomical landmarks (e.g., [0003]-[0004]) and further that, in the context of a joint, the main axes may be defined in a variety of ways including along the femur, along the tibia/fibula, and among the condyles (e.g., [0004]-[0005], [0009]-[00010], [0026]-[0027], [0044], and [0058]). Steinbach further teaches that in the context of an elbow joint, ligaments are relevant anatomical landmarks (e.g., 4. Collateral ligaments, and 3. Normal anatomy) and further that, in the context of an elbow joint, the main axes may be defined in a variety of ways including along the humerus, along the radius/ulna, and among the condyles (e.g., 2. Technique and Figure 2). As detailed in infra rejection, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "[t]he article of manufacture of claim 13, wherein the method further comprises" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 13, line 1 recites “[t]he method of claim 12” and is therefore directed to a method. Similarly, claim 12, line 1 recites “[t]he method of claim 11,” claim 11, line 1 recites “[t]he method of claim 1,” and claim 1, line 1 recites “[a] method.” Claims 1 and 11-13 recite a method and do not recite “an article of manufacture.”  Therefore, the limitation recited in claim 20, line 1 lacks antecedent basis. It is noted that claim 14 recites language similar to claim 20, and that claim 14 depends from claim 13. It is also noted that claim 19 recites language similar to claim 13. It would appear that applicant may have intended for claim 20 to depend from claim 19 and not claim 13 as recited. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Pub. No. 2009/0093706), hereinafter “Zhang,” in further view of Jolly et al. (U.S. Pub. No. 2010/0121175), hereinafter “Jolly” and further in view of Steinbach et al. (“Magnetic resonance imaging of the elbow” 1997), hereinafter “Steinbach.”

Regarding claim 1, Zhang discloses a method to automatically align magnetic resonance (MR) scans for diagnostic scan planning (“The automatic brain alignment algorithm starts with a dedicated three-dimensional (3D) localizer (110)… output for the diagnostic scan planning (160).” Zhang, [0036]);
acquiring a three-dimensional (3D) localizer image of an anatomical object (“a dedicated three-dimensional (3D) localizer (110). From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120)” Zhang, [0036]); 
identifying one or more initial landmarks in the 3D localizer image using a landmarking engine (“From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120)” Zhang, [0036], see also [0040]-[0050]); 
identifying one or more main axes associated with the anatomical object based on the one or more initial landmarks (“From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120).” Zhang, [0036], see also [0040]-[0050]);
re-orienting the 3D localizer image to a standard viewing position of the anatomical object based on the identified one or more main axes to yield a re-oriented 3D localizer image (“From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120). Then the original 3D localizer volume is re-sampled based on the orientation of the MSP to obtain an image with MSP anatomy (130). On the MSP image, two bony structures, the crista galli (CG) and tip of the occipital bone (TOB), are detected by an active shape model (ASM) and a method using directional flow guided by a priori knowledge (140). Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036]; “The DICOM coordinate system, which is commonly used for medical imaging, is defined as shown in FIG. 6. However, the DICOM standard is vague on the precise definition of axis orientation and origin location. We thus further define a standardized coordinate system (XS, YS, ZS) with respect to anatomical landmarks. Our standardized coordinate system is defined so that the equation for MSP is XS=0. This definition means that the MSP is the YSZS plane in the standardized coordinate system.” Zhang, [0061]); 
applying the landmarking engine to the re-oriented 3D localizer image to yield one or more additional landmarks (“Then the original 3D localizer volume is re-sampled based on the orientation of the MSP to obtain an image with MSP anatomy (130)... On the MSP image, two bony structures, the crista galli (CG) and tip of the occipital bone (TOB), are detected by an active shape model (ASM) and a method using directional flow guided by a priori knowledge (140)” Zhang, [0036], see also [0051]-[0058]); and 
computing a plurality of reference points for performing an MR scan based on the one or more updated landmarks (“Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036], see also [0059]-[0087]).
	However, Zhang does not explictly disclose acquiring a localizer image of an elbow; identifying one or more landmarks that includes at least one ligament associated with the elbow; identifying one or more main axes associated with the elbow and a condyle axis associated with the elbow.
However, in the same field of endeavor of MRI, Jolly teaches acquiring a localizer image of a joint (“When imaging the meniscus and cruciate ligaments with MR scans, the usual plane selected is a transverse (axial) view… The realignment of the localizer along the plane defined by these new directions yields an acquisition in the knee frame of reference which is much more appropriate for diagnosis.” [0004]; “scanning a knee of a patient with medical imaging equipment to obtain 3D imaging data with such equipment” [0005]); identifying one or more landmarks that includes at least one ligament associated with the joint (“imaging the meniscus and cruciate ligaments with MR scans” [0003]-[0004]); identifying one or more main axes associated with the joint (“an upper plane within the femur” [0009]; “lower plane within the tibia” [0009]; see also re-orientation of the localizer image, [0004]-[0005], [0010], [0026]-[0027], [0044], [0058]) and a condyle axis associated with the joint (“identify the following landmarks as shown in FIG. 1: a) the center of the pit between the medial and lateral condyles (fossa intercondylaris); b) the posterior margins of the medial and lateral condyles of the femur in the same axial slice (axial intercondyle line); c) the lower margins of the medial and lateral condyles of the femur in the coronal view (coronal intercondyle line)” [0004]; see also re-orientation of the localizer image, [0004]-[0005], [0010], [0026]-[0027], [0044], [0058]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058]. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.
However, Zhang in further view of Jolly may not explicitly teach acquiring a localizer image of an elbow; identifying at least one ligament associated with the elbow; identifying one or more main axes associated with the elbow and a condyle axis associated with the elbow.
However, in the same field of endeavor of MRI, Steinbach teaches acquiring a localizer image of an elbow (“elbow joint” Abstract; “imaging the elbow on a 1.5 T unit… Using axial scout images as a guide” Steinbach, 2. Technique); identifying at least one ligament associated with the elbow (“The ulnar and radial collateral ligaments… are will evaluated with MRI” Steinbach, 4. Collateral ligaments; “The proximal radioulnar joint is well seen in the axial plane... [t]he annular ligament surrounds the radial head” Steinbach, 3. Normal anatomy); identifying one or more main axes associated with the elbow (“Axial images usually extend from the distal humeral metaphysis to the radial tuberosity. Using axial scout images as a guide, cursors are aligned parallel and then perpendicular to a line drawn between the lateral and medial humeral epicondyles, providing coronal and sagittal oblique images in non-orthogonal planes (Fig. 1).” Steinbach, 2. Technique; “(B) Axial plane at the level of the humeral epicondyles” Steinbach, Fig. 2; “(C) Axial plane at the level of the proximal radioulnar joint” Steinbach, Fig. 2) and a condyle axis associated with the elbow (“Axial images usually extend from the distal humeral metaphysis to the radial tuberosity. Using axial scout images as a guide, cursors are aligned parallel and then perpendicular to a line drawn between the lateral and medial humeral epicondyles, providing coronal and sagittal oblique images in non-orthogonal planes (Fig. 1).” Steinbach, 2. Technique).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee joint to improve similar methods in the same way by identifying similar landmarks (such as ligaments, fibula/tibia, radius/ulna, femur/humerus, and condyles) in 3D MR scans for the elbow joint with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.

Regarding claim 3, Zhang in further view of Jolly does not explictly teach the at least one ligament is a medial collateral ligament.
However, in the same field of endeavor of MRI, Steinbach teaches identifying a medial collateral ligament (“The ulnar and radial collateral ligaments… are will evaluated with MRI” Steinbach, 4. Collateral ligaments).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks (such as ligaments) in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.
 
Regarding claim 4, Zhang in further view of Jolly may not explictly teach the at least one ligament is a lateral collateral ligament.
However, in the same field of endeavor of MRI, Steinbach teaches identifying a lateral collateral ligament (“The ulnar and radial collateral ligaments… are will evaluated with MRI” Steinbach, 4. Collateral ligaments).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks (such as ligaments) in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.

Regarding claim 5, Zhang in further view of Jolly may not explictly teach the at least one ligament is a lateral collateral ligament.
However, in the same field of endeavor, Steinbach teaches identifying an annular ligament (“The proximal radioulnar joint is well seen in the axial plane... [t]he annular ligament surrounds the radial head” Steinbach, 3. Normal anatomy).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks (such as ligaments) in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.

Regarding claim 6, Zhang does not disclose at least one of the main axes is located along the humerus bone connected at the joint of the elbow.
However, in the same field of endeavor, Jolly teaches at least one of the main axes is located along an upper bone connected at the joint (“identify the following landmarks as shown in FIG. 1: a) the center of the pit between the medial and lateral condyles (fossa intercondylaris); b) the posterior margins of the medial and lateral condyles of the femur in the same axial slice (axial intercondyle line); c) the lower margins of the medial and lateral condyles of the femur in the coronal view (coronal intercondyle line)” [0004]; “an upper plane within the femur” [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058]. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.
However, Zhang in further view of Jolly may not explictly teach at least one of the main axes is located along the humerus bone connected at the joint of the elbow.
However, in the same field of endeavor, Steinbach teaches at least one of the main axes is located along the humerus bone connected at the joint of the elbow (“Axial images usually extend from the distal humeral metaphysis to the radial tuberosity. Using axial scout images as a guide, cursors are aligned parallel and then perpendicular to a line drawn between the lateral and medial humeral epicondyles, providing coronal and sagittal oblique images in non-orthogonal planes (Fig. 1).” Steinbach, 2. Technique; “(B) Axial plane at the level of the humeral epicondyles” Steinbach, Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks (such as the femur and humerus) in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.

Regarding claim 7, Zhang does not disclose at least one of the main axes is located along the ulna bone connected at the joint of the elbow.
However, in the same field of endeavor, Jolly teaches at least one of the main axes is located along a lower bone connected at the joint (“identify the following landmarks as shown in FIG. 1: a) the center of the pit between the medial and lateral condyles (fossa intercondylaris); b) the posterior margins of the medial and lateral condyles of the femur in the same axial slice (axial intercondyle line); c) the lower margins of the medial and lateral condyles of the femur in the coronal view (coronal intercondyle line)” [0004]; “lower plane within the tibia” [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058]. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.
However, Zhang in further view of Jolly may not explictly teach at least one of the main axes is located along the ulna bone connected at the joint of the elbow.
However, in the same field of endeavor, Steinbach teaches at least one of the main axes is located along the ulna bone connected at the joint of the elbow (“Axial images usually extend from the distal humeral metaphysis to the radial tuberosity. Using axial scout images as a guide, cursors are aligned parallel and then perpendicular to a line drawn between the lateral and medial humeral epicondyles, providing coronal and sagittal oblique images in non-orthogonal planes (Fig. 1).” Steinbach, 2. Technique; “(C) Axial plane at the level of the proximal radioulnar joint” Steinbach, Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks (such as the fibula/tibia and radius/ulna) in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.

Regarding claim 8, Zhang does not disclose at least one of the main axes is located along the radius bone connected at the joint of the elbow.
However, in the same field of endeavor, Jolly teaches at least one of the main axes is located along a lower bone connected at the joint (“identify the following landmarks as shown in FIG. 1: a) the center of the pit between the medial and lateral condyles (fossa intercondylaris); b) the posterior margins of the medial and lateral condyles of the femur in the same axial slice (axial intercondyle line); c) the lower margins of the medial and lateral condyles of the femur in the coronal view (coronal intercondyle line)” [0004]; “lower plane within the tibia” [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058]. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.
However, Zhang in further view of Jolly may not explictly teach at least one of the main axes is located along the radius bone connected at the joint of the elbow.
However, in the same field of endeavor, Steinbach teaches at least one of the main axes is located along the radius bone connected at the joint of the elbow (“Axial images usually extend from the distal humeral metaphysis to the radial tuberosity. Using axial scout images as a guide, cursors are aligned parallel and then perpendicular to a line drawn between the lateral and medial humeral epicondyles, providing coronal and sagittal oblique images in non-orthogonal planes (Fig. 1).” Steinbach, 2. Technique; “(C) Axial plane at the level of the proximal radioulnar joint” Steinbach, Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks (such as the fibula/tibia and radius/ulna) in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.

Regarding claim 9, Zhang does not disclose at least one of the main axes is located along the medial and lateral condyles of the elbow.
However, in the same field of endeavor, Jolly teaches at least one of the main axes is located along the medial and lateral condyles of the joint (“identify the following landmarks as shown in FIG. 1: a) the center of the pit between the medial and lateral condyles (fossa intercondylaris); b) the posterior margins of the medial and lateral condyles of the femur in the same axial slice (axial intercondyle line); c) the lower margins of the medial and lateral condyles of the femur in the coronal view (coronal intercondyle line)” [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058]. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.
However, Zhang in further view of Jolly may not explictly teach the joint is an elbow.
However, in the same field of endeavor, Steinbach teaches the joint is an elbow (“Axial images usually extend from the distal humeral metaphysis to the radial tuberosity. Using axial scout images as a guide, cursors are aligned parallel and then perpendicular to a line drawn between the lateral and medial humeral epicondyles, providing coronal and sagittal oblique images in non-orthogonal planes (Fig. 1).” Steinbach, 2. Technique).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks (such as the condyles) in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.

Regarding claim 10, Zhang discloses a steering engine is used to automatically (a) identify the main axis associated with the anatomical object and (b) re-orient the 3D localizer image to yield a re-oriented 3D localizer image based on the main axis (“a system to automatically align MR brain scans for diagnostic scan planning, comprises: a memory device for storing a program; a processor in communication with the memory device, the processor operative with the program to: acquire a 3D localizer image of a patient; select a 2D coronal view and a 2D transverse view from the localizer image; identify an MSP line in each of the coronal and transverse views and calculate a 3D MSP based on the MSP lines; reconstruct the localizer image based on an equation for the 3D MSP to obtain an image of the MSP of the patient's brain.” Zhang, [0014]; see also [0036], see also [0040]-[0050]). 
	However, Zhang may not explictly disclose to identify the main axis associated with the elbow.
However, in the same field of endeavor of MRI, Jolly teaches to identify the main axis associated with the joint (“an upper plane within the femur” [0009]; “lower plane within the tibia” [0009]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058]. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.
	However, Zhang may not explictly disclose to identify the main axis associated with the elbow.
However, in the same field of endeavor of MRI, Steinbach teaches to identify the main axis associated with the elbow (“Axial images usually extend from the distal humeral metaphysis to the radial tuberosity. Using axial scout images as a guide, cursors are aligned parallel and then perpendicular to a line drawn between the lateral and medial humeral epicondyles, providing coronal and sagittal oblique images in non-orthogonal planes (Fig. 1).” Steinbach, 2. Technique; “(B) Axial plane at the level of the humeral epicondyles” Steinbach, Fig. 2; “(C) Axial plane at the level of the proximal radioulnar joint” Steinbach, Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee joint to improve similar methods in the same way by identifying similar landmarks (such as fibula/tibia, radius/ulna, and femur/humerus) in 3D MR scans for the elbow joint with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.
	
Regarding claim 11, Zhang discloses obtaining a scan plan for the anatomical object based on the plurality of reference points (“[t]he scan plan for the patient is obtained by multiplying the transformation matrix by a standard slice package.” Zhang, [0012]; “using the transformation matrix to obtain a scan plan for the patient” [0014]; “Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036], see also [0059]-[0087]).
However, Zhang may not explictly disclose the anatomical object is an elbow.
However, in the same field of endeavor of MRI, Jolly teaches the anatomical object is a joint (“knee joint” [0006]; see also scan planning for knee joint, [0004], [0010], [0026]-[0027], [0055]-[0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058]. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.
However, Zhang in further view of Jolly may not explicitly teach the anatomical object is an elbow.
However, in the same field of endeavor of MRI, Steinbach teaches the anatomical object is an elbow (“elbow joint” Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee joint to improve similar methods in the same way by identifying similar landmarks (such as ligaments, fibula/tibia, radius/ulna, femur/humerus, and condyles) in 3D MR scans for the elbow joint with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.

Regarding claim 12, Zhang discloses the scan plan for the anatomical object is obtained by:
calculating a transformation matrix based on the plurality of reference points (“Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036]; see also [0059]-[0087]), and
multiplying the transformation matrix by a standard slice package to yield the scan plan (“[t]he scan plan for the patient is obtained by multiplying the transformation matrix by a standard slice package.” Zhang, [0012]).
However, Zhang may not explictly disclose the anatomical object is an elbow.
However, in the same field of endeavor of MRI, Jolly teaches the anatomical object is a joint (“knee joint” [0006]; see also scan planning for knee joint, [0004], [0010], [0026]-[0027], [0055]-[0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058]. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.
However, Zhang in further view of Jolly may not explicitly teach the anatomical object is an elbow.
However, in the same field of endeavor of MRI, Steinbach teaches the anatomical object is an elbow (“elbow joint” Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee joint to improve similar methods in the same way by identifying similar landmarks (such as ligaments, fibula/tibia, radius/ulna, femur/humerus, and condyles) in 3D MR scans for the elbow joint with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.

Regarding claim 13, Zhang discloses the standard slice package comprises a set of image slices with geometry descriptions to be acquired of the anatomical object in a standard coordinate system (“[t]he standard slice package includes a set of image slices with geometry descriptions to be acquired from the patient in a standard coordinate system.” Zhang, [0012]).
However, Zhang may not explictly disclose the anatomical object is an elbow.
However, in the same field of endeavor of MRI, Jolly teaches the anatomical object is a joint (“knee joint” [0006]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058]. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.
However, Zhang in further view of Jolly may not explicitly teach the anatomical object is an elbow.
However, in the same field of endeavor of MRI, Steinbach teaches the anatomical object is an elbow (“elbow joint” Abstract),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee joint to improve similar methods in the same way by identifying similar landmarks (such as ligaments, fibula/tibia, radius/ulna, femur/humerus, and condyles) in 3D MR scans for the elbow joint with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.

Regarding claim 14, Zhang discloses executing the scan plan for the anatomical object using an imaging device (“The processor is further operative with the program to execute the scan plan for the patient.” [0019]; “The acquisition device 805 may be an MR scanner” [0091]).
However, Zhang may not explictly disclose the anatomical object is an elbow.
However, in the same field of endeavor of MRI, Jolly teaches the anatomical object is a joint (“knee joint” [0006]; see also executing the scan plan for the knee joint, [0004], [0010], [0026]-[0027], [0055]-[0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058]. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.
However, Zhang in further view of Jolly may not explicitly teach the anatomical object is an elbow.
However, in the same field of endeavor of MRI, Steinbach teaches the anatomical object is an elbow (“elbow joint” Abstract; see also executing a scan plan for the elbow joint, Steinbach, 2. Technique).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee joint to improve similar methods in the same way by identifying similar landmarks (such as ligaments, fibula/tibia, radius/ulna, femur/humerus, and condyles) in 3D MR scans for the elbow joint with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.

Regarding claim 15, Zhang discloses an article of manufacture for automatically aligning MR scans for diagnostic scan planning, the article of manufacture comprising a computer-readable, non-transitory medium holding computer-executable instructions for performing a method (“a computer readable medium tangibly embodying a program of instructions executable by a processor to perform method steps to automatically align MR brain scans for diagnostic scan planning” [0020]):
identifying one or more initial landmarks in a 3D localizer image of an anatomical object using a landmarking engine (“From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120).” Zhang, [0036], see also [0040]-[0050]);
identifying a main axis associated with the anatomical object based on the one or more initial landmarks (“From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120).” Zhang, [0036], see also [0040]-[0050]);
re-orienting the 3D localizer image to a standard viewing position of the anatomical object based on the main axis to yield a registered re-oriented 3D localizer image (“From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120). Then the original 3D localizer volume is re-sampled based on the orientation of the MSP to obtain an image with MSP anatomy (130). On the MSP image, two bony structures, the crista galli (CG) and tip of the occipital bone (TOB), are detected by an active shape model (ASM) and a method using directional flow guided by a priori knowledge (140). Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036]; “The DICOM coordinate system, which is commonly used for medical imaging, is defined as shown in FIG. 6. However, the DICOM standard is vague on the precise definition of axis orientation and origin location. We thus further define a standardized coordinate system (XS, YS, ZS) with respect to anatomical landmarks. Our standardized coordinate system is defined so that the equation for MSP is XS=0. This definition means that the MSP is the YSZS plane in the standardized coordinate system.” Zhang, [0061]); 
applying the landmarking engine to the re-oriented 3D localizer image to yield one or more updated landmarks (“Then the original 3D localizer volume is re-sampled based on the orientation of the MSP to obtain an image with MSP anatomy (130)... On the MSP image, two bony structures, the crista galli (CG) and tip of the occipital bone (TOB), are detected by an active shape model (ASM) and a method using directional flow guided by a priori knowledge (140)” Zhang, [0036], see also [0051]-[0058]); and 
computing a plurality of reference points for performing an MR scan based on the one or more updated landmarks (“Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036], see also [0059]-[0087]).
However, Zhang does not explictly disclose the localizer image is of an elbow; identifying one or more landmarks that includes at least one ligament associated with the elbow; identifying one or more main axes associated with the elbow.
However, in the same field of endeavor of MRI, Jolly teaches the localizer image is of a joint (“When imaging the meniscus and cruciate ligaments with MR scans, the usual plane selected is a transverse (axial) view… The realignment of the localizer along the plane defined by these new directions yields an acquisition in the knee frame of reference which is much more appropriate for diagnosis.” [0004]; “scanning a knee of a patient with medical imaging equipment to obtain 3D imaging data with such equipment” [0005]); identifying one or more landmarks that includes at least one ligament associated with the joint (“imaging the meniscus and cruciate ligaments with MR scans” [0003]-[0004]); identifying one or more main axes associated with the joint (“an upper plane within the femur” [0009]; “lower plane within the tibia” [0009]; “identify the following landmarks as shown in FIG. 1: a) the center of the pit between the medial and lateral condyles (fossa intercondylaris); b) the posterior margins of the medial and lateral condyles of the femur in the same axial slice (axial intercondyle line); c) the lower margins of the medial and lateral condyles of the femur in the coronal view (coronal intercondyle line)” [0004]; see also re-orientation of the localizer image, [0004]-[0005], [0010], [0026]-[0027], [0044], [0058]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058]. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.
However, Zhang in further view of Jolly may not explicitly teach the localizer image is of an elbow; identifying at least one ligament associated with the elbow; identifying one or more main axes associated with the elbow.
However, in the same field of endeavor of MRI, Steinbach teaches However, in the same field of endeavor of MRI, Steinbach teaches acquiring a localizer image of an elbow (“elbow joint” Abstract; “imaging the elbow on a 1.5 T unit… Using axial scout images as a guide” Steinbach, 2. Technique); identifying at least one ligament associated with the elbow (“The ulnar and radial collateral ligaments… are will evaluated with MRI” Steinbach, 4. Collateral ligaments; “The proximal radioulnar joint is well seen in the axial plane... [t]he annular ligament surrounds the radial head” Steinbach, 3. Normal anatomy); identifying one or more main axes associated with the elbow (“Axial images usually extend from the distal humeral metaphysis to the radial tuberosity. Using axial scout images as a guide, cursors are aligned parallel and then perpendicular to a line drawn between the lateral and medial humeral epicondyles, providing coronal and sagittal oblique images in non-orthogonal planes (Fig. 1).” Steinbach, 2. Technique; “(B) Axial plane at the level of the humeral epicondyles” Steinbach, Fig. 2; “(C) Axial plane at the level of the proximal radioulnar joint” Steinbach, Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee joint to improve similar methods in the same way by identifying similar landmarks (such as ligaments, fibula/tibia, radius/ulna, femur/humerus, and condyles) in 3D MR scans for the elbow joint with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.

Regarding claim 16, Zhang discloses a steering engine to automatically (a) identify the main axis associated with the anatomical object and (b) rotate the 3D localizer image to yield a rotated 3D localizer image based on the main axis (“a system to automatically align MR brain scans for diagnostic scan planning, comprises: a memory device for storing a program; a processor in communication with the memory device, the processor operative with the program to: acquire a 3D localizer image of a patient; select a 2D coronal view and a 2D transverse view from the localizer image; identify an MSP line in each of the coronal and transverse views and calculate a 3D MSP based on the MSP lines; reconstruct the localizer image based on an equation for the 3D MSP to obtain an image of the MSP of the patient's brain.” Zhang, [0014]; see also [0036], see also [0040]-[0050]).
However, Zhang may not explictly disclose to identify the main axis associated with the elbow.
However, in the same field of endeavor of MRI, Jolly teaches to identify the main axis associated with the joint (“an upper plane within the femur” [0009]; “lower plane within the tibia” [0009]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058]. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.
	However, Zhang may not explictly disclose to identify the main axis associated with the elbow.
However, in the same field of endeavor of MRI, Steinbach teaches to identify the main axis associated with the elbow (“Axial images usually extend from the distal humeral metaphysis to the radial tuberosity. Using axial scout images as a guide, cursors are aligned parallel and then perpendicular to a line drawn between the lateral and medial humeral epicondyles, providing coronal and sagittal oblique images in non-orthogonal planes (Fig. 1).” Steinbach, 2. Technique; “(B) Axial plane at the level of the humeral epicondyles” Steinbach, Fig. 2; “(C) Axial plane at the level of the proximal radioulnar joint” Steinbach, Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee joint to improve similar methods in the same way by identifying similar landmarks (such as fibula/tibia, radius/ulna, and femur/humerus) in 3D MR scans for the elbow joint with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.

Regarding claim 17, Zhang discloses obtaining a scan plan for the anatomical object based on the plurality of reference points (“[t]he scan plan for the patient is obtained by multiplying the transformation matrix by a standard slice package.” Zhang, [0012]; “using the transformation matrix to obtain a scan plan for the patient” [0014]; “Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036], see also [0059]-[0087]).
However, Zhang may not explictly disclose the anatomical object is an elbow.
However, in the same field of endeavor of MRI, Jolly teaches the anatomical object is a joint (“knee joint” [0006]; see also scan planning for knee joint, [0004], [0010], [0026]-[0027], [0055]-[0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058]. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.
However, Zhang in further view of Jolly may not explicitly teach the anatomical object is an elbow.
However, in the same field of endeavor of MRI, Steinbach teaches the anatomical object is an elbow (“elbow joint” Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee joint to improve similar methods in the same way by identifying similar landmarks (such as ligaments, fibula/tibia, radius/ulna, femur/humerus, and condyles) in 3D MR scans for the elbow joint with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.

Regarding claim 18, Zhang discloses the scan plan for the anatomical object is obtained by:
calculating a transformation matrix based on the plurality of reference points (“Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036]; see also [0059]-[0087]), and
multiplying the transformation matrix by a standard slice package to yield the scan plan (“[t]he scan plan for the patient is obtained by multiplying the transformation matrix by a standard slice package.” Zhang, [0012]).
However, Zhang may not explictly disclose the anatomical object is an elbow.
However, in the same field of endeavor of MRI, Jolly teaches the anatomical object is a joint (“knee joint” [0006]; see also scan planning for knee joint, [0004], [0010], [0026]-[0027], [0055]-[0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058]. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.
However, Zhang in further view of Jolly may not explicitly teach the anatomical object is an elbow.
However, in the same field of endeavor of MRI, Steinbach teaches the anatomical object is an elbow (“elbow joint” Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee joint to improve similar methods in the same way by identifying similar landmarks (such as ligaments, fibula/tibia, radius/ulna, femur/humerus, and condyles) in 3D MR scans for the elbow joint with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.

Regarding claim 19, Zhang discloses the standard slice package comprises a set of image slices with geometry descriptions to be acquired of the anatomical object in a standard coordinate system (“[t]he standard slice package includes a set of image slices with geometry descriptions to be acquired from the patient in a standard coordinate system.” Zhang, [0012]).
However, Zhang may not explictly disclose the anatomical object is an elbow.
However, in the same field of endeavor of MRI, Jolly teaches the anatomical object is a joint (“knee joint” [0006]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058]. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.
However, Zhang in further view of Jolly may not explicitly teach the anatomical object is an elbow.
However, in the same field of endeavor of MRI, Steinbach teaches the anatomical object is an elbow (“elbow joint” Abstract),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee joint to improve similar methods in the same way by identifying similar landmarks (such as ligaments, fibula/tibia, radius/ulna, femur/humerus, and condyles) in 3D MR scans for the elbow joint with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.

Regarding claim 20, Zhang discloses executing the scan plan for the anatomical object using an imaging device (“The processor is further operative with the program to execute the scan plan for the patient.” [0019]; “The acquisition device 805 may be an MR scanner” [0091]).
However, Zhang may not explictly disclose the anatomical object is an elbow.
However, in the same field of endeavor of MRI, Jolly teaches the anatomical object is a joint (“knee joint” [0006]; see also executing the scan plan for the knee joint, [0004], [0010], [0026]-[0027], [0055]-[0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058]. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.
However, Zhang in further view of Jolly may not explicitly teach the anatomical object is an elbow.
However, in the same field of endeavor of MRI, Steinbach teaches the anatomical object is an elbow (“elbow joint” Abstract; see also executing a scan plan for the elbow joint, Steinbach, 2. Technique).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee joint to improve similar methods in the same way by identifying similar landmarks (such as ligaments, fibula/tibia, radius/ulna, femur/humerus, and condyles) in 3D MR scans for the elbow joint with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.

Regarding claim 21, Zhang discloses a system for automatically aligning MR scans for diagnostic scan planning (“a system to automatically align MR brain scans for diagnostic scan planning” [0014]):
an MRI scanner (“The acquisition device 805 may be an MR scanner” [0091]) configured to acquire a 3D localizer image of an anatomical object (“a dedicated three-dimensional (3D) localizer (110). From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120)” Zhang, [0036]);
one or more computers (“a computer readable medium tangibly embodying a program of instructions executable by a processor to perform method steps to automatically align MR brain scans for diagnostic scan planning” [0020]):
identify one or more initial landmarks in the 3D localizer image using a landmarking engine (“From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120).” Zhang, [0036], see also [0040]-[0050]);
identify a main axis associated with the anatomical object based on the one or more initial landmarks (“From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120).” Zhang, [0036], see also [0040]-[0050]);
re-orient the 3D localizer image to yield a re-oriented 3D localizer image based on the main axis, wherein the re-oriented 3D localizer image corresponds with a standard viewing position of the anatomical object (“From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120). Then the original 3D localizer volume is re-sampled based on the orientation of the MSP to obtain an image with MSP anatomy (130). On the MSP image, two bony structures, the crista galli (CG) and tip of the occipital bone (TOB), are detected by an active shape model (ASM) and a method using directional flow guided by a priori knowledge (140). Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036]; “The DICOM coordinate system, which is commonly used for medical imaging, is defined as shown in FIG. 6. However, the DICOM standard is vague on the precise definition of axis orientation and origin location. We thus further define a standardized coordinate system (XS, YS, ZS) with respect to anatomical landmarks. Our standardized coordinate system is defined so that the equation for MSP is XS=0. This definition means that the MSP is the YSZS plane in the standardized coordinate system.” Zhang, [0061]); 
apply the landmarking engine to the registered re-oriented 3D localizer image to yield one or more updated landmarks (“Then the original 3D localizer volume is re-sampled based on the orientation of the MSP to obtain an image with MSP anatomy (130)... On the MSP image, two bony structures, the crista galli (CG) and tip of the occipital bone (TOB), are detected by an active shape model (ASM) and a method using directional flow guided by a priori knowledge (140)” Zhang, [0036], see also [0051]-[0058]);
compute a plurality of reference points for performing a MR scan based on the one or more updated landmarks (“Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036], see also [0059]-[0087]);
determining a scan plan based on the plurality of reference points (“[t]he scan plan for the patient is obtained by multiplying the transformation matrix by a standard slice package.” Zhang, [0012]; “using the transformation matrix to obtain a scan plan for the patient” [0014]; “Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036], see also [0059]-[0087]); and
executing the scan plan for the anatomical object using the MRI scanner (“The processor is further operative with the program to execute the scan plan for the patient.” [0019]; “The acquisition device 805 may be an MR scanner” [0091]).
However, Zhang does not explictly disclose an MRI scanner configured to acquire a localizer image of an elbow; to identify one or more initial landmarks associated with the elbow; and to identify a main axis associated with the elbow.
However, in the same field of endeavor of MRI, Jolly to acquire a localizer image of a joint (“When imaging the meniscus and cruciate ligaments with MR scans, the usual plane selected is a transverse (axial) view… The realignment of the localizer along the plane defined by these new directions yields an acquisition in the knee frame of reference which is much more appropriate for diagnosis.” [0004]; “scanning a knee of a patient with medical imaging equipment to obtain 3D imaging data with such equipment” [0005]); to identify one or more initial landmarks associated with the joint (“imaging the meniscus and cruciate ligaments with MR scans” [0003]-[0004]); and to identify a main axis associated with the joint (“an upper plane within the femur” [0009]; “lower plane within the tibia” [0009]; “identify the following landmarks as shown in FIG. 1: a) the center of the pit between the medial and lateral condyles (fossa intercondylaris); b) the posterior margins of the medial and lateral condyles of the femur in the same axial slice (axial intercondyle line); c) the lower margins of the medial and lateral condyles of the femur in the coronal view (coronal intercondyle line)” [0004]; see also re-orientation of the localizer image, [0004]-[0005], [0010], [0026]-[0027], [0044], [0058]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058]. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.
However, Zhang in further view of Jolly does not explictly teach an MRI scanner configured to acquire a localizer image of an elbow; to identify one or more initial landmarks associated with the elbow; and to identify a main axis associated with the elbow.
However, in the same field of endeavor of MRI, Steinbach teaches acquiring a localizer image of an elbow (“elbow joint” Abstract; “imaging the elbow on a 1.5 T unit… Using axial scout images as a guide” Steinbach, 2. Technique); to identify one or more initial landmarks associated with the elbow (“The ulnar and radial collateral ligaments… are will evaluated with MRI” Steinbach, 4. Collateral ligaments; “The proximal radioulnar joint is well seen in the axial plane... [t]he annular ligament surrounds the radial head” Steinbach, 3. Normal anatomy); to identify a main axis associated with the elbow (“Axial images usually extend from the distal humeral metaphysis to the radial tuberosity. Using axial scout images as a guide, cursors are aligned parallel and then perpendicular to a line drawn between the lateral and medial humeral epicondyles, providing coronal and sagittal oblique images in non-orthogonal planes (Fig. 1).” Steinbach, 2. Technique; “(B) Axial plane at the level of the humeral epicondyles” Steinbach, Fig. 2; “(C) Axial plane at the level of the proximal radioulnar joint” Steinbach, Fig. 2; “Axial images usually extend from the distal humeral metaphysis to the radial tuberosity. Using axial scout images as a guide, cursors are aligned parallel and then perpendicular to a line drawn between the lateral and medial humeral epicondyles, providing coronal and sagittal oblique images in non-orthogonal planes (Fig. 1).” Steinbach, 2. Technique).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee joint to improve similar methods in the same way by identifying similar landmarks (such as ligaments, fibula/tibia, radius/ulna, femur/humerus, and condyles) in 3D MR scans for the elbow joint with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points for performing an MR scan by identifying initial landmarks in a localizer image to locate a chosen anatomical object, such as a head, and identifying an axis of the chosen anatomical object in the localizer image, to any other chosen anatomical object, here an elbow joint, by identifying landmarks and axes appropriate to the chosen anatomical object, here being ligaments, upper and lower bone axes, and condyle axes. Substituting landmarks and axes anatomically relevant to a chosen anatomical object into Zhang’s technique predictably results in reference points for performing an MR scan in any chosen anatomical object such as the knee joint or elbow joint.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuo (U.S. Pub. No. 2018/0360316), Nielsen and Koken (U.S. Pub. No. 2018/0045800), Darrow and Vaidya (U.S. Pub. No. 2014/0364720), Yokosawa et al. (U.S. Pub. No. 2012/0093385), Xu et al. (U.S. Pub. No. 2009/0080746), Wang and Zhang (U.S. Pub. No. 2008/0285829), and Tank (U.S. Pub. No. 2005/0154292) disclose methods and systems for aligning magnetic resonance scans for diagnostic scan planning comprising acquiring a 3D localizer image of an anatomical object, automatically identifying one or more initial landmarks in the 3D localizer image, identifying landmarks in the 3D localizer image, identifying axis using the identified landmarks, registering the landmarks to canonical spaces/frames of reference such as atlases, training data sets, anatomical models, reference images, user defined geometries, etc., updating the landmarks based on the referenced data including the option to incorporate information, features, and/or landmarks from the reference images, and computing reference points, orientations, scan prescriptions/planes/geometries/orientations/slices/etc. for performing subsequent localizer or full MR scans of the patient anatomy.
Hu et al. (U.S. Pub. No. 2017/0076453) and Pavlovskaia et al. (U.S. Pub. No. 2011/0282473) disclose automatically identifying ligaments in the knee joint from MRI images and defining main axes of the knee joint using anatomical landmarks such as condyles and the bones of the knee joint.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793